PER CURIAM.
The plaintiffs below appeal from a final judgment for the defendants entered subsequent to a jury trial.
The plaintiffs alleged, inter alia, that they were tax attorneys who had been employed by the defendants; that they performed services for the defendants; that the defendants had agreed to pay a fee of $27,433.34 for the services and that there was due and owing on this fee the sum of $14,771.34.
The answer of the defendants contained a general denial and certain affirmative defenses.
A jury trial was held after which the trial judge instructed the jury as to the nature and demerits of an oral contract. The jury returned g verdict for the defendants and a final judgment was entered thereon.
The plaintiffs’ sole point on appeal is that the verdict and the final judgment based thereon are contrary to the weight of the evidence.
The record revealed that the evidence was conflicting but there is sufficient evidence in the record'to support the verdict and final judgment rendered thereon.
It is not the function of an appellate court to substitute its judgment or interpretation of the facts for that of the jury. Holland Paving Co. v. Dann, Fla.App. 1965, 169 So.2d 849. See also F. W. Woolworth Company v. Stevens, Fla.App. 1963, 154 So. 2d 201 and Williams v. Scott, Fla.App. 1963, 153 So.2d 18. Accordingly, the final judgment appealed herein is, therefore, affirmed.
It is so ordered.
HENDRY, J., dissents.